Citation Nr: 1103042	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder claimed 
as tinea versicolor.

2.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1973 to May 1976, 
and from January 1991 to March 1991, with additional service in 
the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied service connection for a right ankle 
disability and a skin disability.  The Veteran testified at a 
hearing before a decision review officer in August 2008 and at a 
Board hearing at the RO in February 2009 before the undersigned 
Acting Veterans Law Judge.  Copies of the transcripts of those 
hearings have been associated with the record on appeal.  This 
case was remanded by the Board in June 2009 for additional 
development that included VA examination and medical opinions 
regarding the etiology of right ankle and skin disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The issues of service connection for a right ankle disorder and a 
skin disorder require further development before a decision on 
the merits may be made.  The June 2009 Board remand included for 
the purpose of a VA examination and medical opinion regarding the 
relationship between current right ankle and skin disorders and 
service.  During the remand, a VA examination was conducted in 
August 2009.  

The direct service connection question posed by the June 2009 
Board remand to be asked of the VA examiner was whether it was at 
least as likely as not that current disabilities were 
etiologically related to the in-service skin and right ankle 
complaints or were related to any incident of service.  The 
August 2009 VA examiner did not answer the direct service 
connection question asked, but instead couched the answer in 
terms of aggravation, writing that it was less likely as not 
aggravated by in-service right ankle sprain and skin rashes.  In 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United 
States Court of Appeals for Veterans Claims (Court) found that 
once VA undertakes the effort to provide an examination when 
developing a service connection claim, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.

In addition, the August 2009 VA examiner's opinion was reflects 
the wrong legal standard.  The VA examiner's opinion was that 
"definitively linking" right ankle/joint problems to active 
military service is very difficult and requires significant 
assumptions that the examiner was not prepared to make.  An 
opinion of such definitive relationship is too high a standard, 
and is incompatible with the reasonable doubt standard recognized 
in VA adjudication.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).  

The Board also finds that the August 2009 VA examiner provided an 
inadequate rationale for the purported opinion.  The bases for 
the opinion were that that, although review of the claims file 
documents the presence of a right ankle injury and minor skin 
rashes, the Veteran's conditions were insufficient to keep him 
from serving more than 20 years in the Reserves and only became 
an issue after he retired, and the Veteran had been employed off 
active duty for more than 30 years, so that the disabilities 
could have been caused by any additional injuries sustained 
during his more than 30 year civilian employment history or his 
significant diabetes.  The examiner provided no rationale beyond 
the Veteran's ability to work for many years after service.  

The August 2009 VA examiner did not opine that there were in fact 
post-service injuries or non-service-related etiologies for the 
Veteran's right ankle disorder or skin disorder, but only 
speculated that such could have been the case.  Post-service 
injuries would be a valid basis for an opinion where such factual 
predicates were shown in the record, but only reflects 
speculation without a factual basis in the record.  Similarly, 
relating such disorders to non-service-connected diabetes 
mellitus requires an actual opinion stated in affirmative terms, 
and supported by reasons. 

Upon remand, the examiner is requested to opine whether it is at 
least as likely as not (a 50 percent or higher degree of 
probability) that the Veteran's right ankle and skin disabilities 
are causally or etiologically related to his in-service 
complaints.  Further examination is required before a decision on 
the merits may be made regarding the Veteran's claims for service 
connection for right ankle and skin disorder. 

Accordingly, these issues are REMANDED for the following action:

1.  Ask the August 2009 VA examiner to again 
review the relevant documents in the 
Veteran's claims file and offer an addendum 
medical nexus opinions on the direct 
service connection questions posed below, 
which includes to state the opinion in terms 
of the question asked (at least as likely as 
not), and support the opinion with rationale.  
If the August 2009 VA examiner is 
unavailable, the Veteran should be afforded a 
VA examination to ascertain the nature and 
etiology of any current right ankle and skin 
disabilities.  The relevant documents in the 
claims file should be made available to and 
reviewed by the examiner in connection with 
the examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should clearly note any current 
disability and offer the following opinions:  

a) For any current right ankle disability, is 
it at least as likely as not (a 50 percent or 
higher degree of probability) that a right 
ankle disability is causally or etiologically 
related to an October 1973 in-service ankle 
sprain? 

b) For any current skin disability, is it at 
least as likely as not (a 50 percent or 
higher degree of probability) that the skin 
disability is causally or etiologically 
related to the Veteran's complaints of rashes 
during service?

A complete rationale should be given for any 
opinion provided.  If the examiner again 
notes that an opinion may not be provided 
without resorting to speculation, the 
examiner should provide a rationale for the 
inability to relate the diagnosis to service, 
and should indicate if any further 
information would assist the examiner in 
making the determination.

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if service 
connection for a right ankle disability or a 
skin disability may be granted.  The Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case, and should be afforded an opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


